DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 08/22/201 and 05/28/2020 have been considered.
Election/Restrictions
Applicant’s election of Invention I, claims 1-4, without traverse in the Applicant’s response on 10/25/2021 is acknowledged. Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
In this Office Action, claims 5-8 are withdrawn and claims 1-4 are examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuura et al., (hereinafter Matsuura), U.S. Patent Application Publication 2014/0132383.
Regarding Claim 1, Matsuura teaches, a coil component (Fig. 7) comprising: 

the body having an outer surface including a contact area (contact area of external terminals 214, 215), and particles of the metal powder (11) in the contact area are exposed (at least Fig. 2 discloses bonded (21) metal grains exposed, “the magnetic material 1 is fractured or otherwise its cross section is exposed” [0038]) from the resin material and in contact with each other (bonds 21, [0025]); 
a coil conductor (213) provided in the body and having an end portion (213a, 213b) exposed from the body; and 
a metal film (214, 215) provided on the outer surface of the body in contact with the contact area (contact area of external terminals 214, 215) and electrically connected to the coil conductor (213).  (Matsuura: Figs. 1, 2, 6 and 7, para. [0025], [0026], [0038], [0062], [0067]).

Regarding Claim 2, Matsuura further teaches, wherein the particles are bonded to each other through melting (claim 2 is taught by “to generate bonds 21 that interconnect metal grains 11 include, for example, using material grains having less oxide film on them, adjusting the temperature and partial oxygen pressure as described later during the heat treatment” [0043]).  (Matsuura: Figs. 1, 2, 6 and 7, para. [0043], [0067]).
Regarding Claim 3, Matsuura further teaches, wherein: 

the contact area (the contact area of external terminals 214, 215) is provided on the end face and part of the side face, and 
the metal film (214, 215) is continuously provided on the end face and part of the side face.  (Matsuura: Figs. 1, 2, 6 and 7, para. [0062]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuura, as applied to claim 3, in view of Ida, U.S. Patent Application Publication 2017/0084385.
Regarding Claim 4, Matsuura teaches (Fig. 2), a component body 211 with external terminals 214, 215. (Matsuura: Figs. 1-2, para. [0024]).
Matsuura does not explicitly teach, further comprising: an insulating film that covers a portion of the metal film, which is positioned on the end face.
However, Ida teaches (Fig. 2), further comprising: an insulating film (60, mislabeled 40 in Fig. 2) that covers a portion of the metal film (50), which is positioned on the end face.  (Ida: Figs. 1 and 2, para. [0027]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the component body of Matsuura to include the insulating resin of Ida, the motivation being that “it is possible to allow a surface-mount inductor with a conventional five-sided electrode structure to be produced as a lower-surface electrode structure in a simple way” [0010].  (Ida: Fig. 2, para. [0010]).  Therefore, the limitations of Claim 4 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
1/27/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837